DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-16 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Matsuo et al. (US 2019/0280532)

Re Claims 1 and 9; Matsuo discloses a system for wireless power transfer (WPT), (Fig. 13) comprising: a plurality of WPT transmission devices (14-1 to 14-n) distributed about a WPT environment, (Fig. 13)
the WPT transmission devices being configured to provide at least pairwise overlapping power transmission coverage over the WPT environment; (Par 0141-2 Each of the transmission devices 1_1 to 1_n can form the directivity to the power reception terminal 3, and transmit the wireless signal. Each transmission device 1_x (x is an integer ranging from 1 to n) may assign weights to the multiple antennas 14_x (x is an integer ranging from 1 to n), and transmit the wireless signal through the beam having the directivity to the power reception terminal 3.)
at least one WPT receiver device (3) configured to wirelessly receive power transmitted by the plurality of WPT transmission devices, (Par 0141-0142)
the at least one WPT receiver device being arranged in the WPT environment at a fixed position relative to each of the plurality of WPT transmission devices; (Fig. 13 and Par 0141-0142, also the spec doesn’t disclose that the receiver is movable, thus its understood as a fixed location)
and 
a WPT transmit controller (1) coupled to the plurality of WPT transmission devices and configured to control WPT transmission properties of each of the plurality of WPT transmission devices so that the transmit power levels from the WPT transmission devices at the fixed position of each of the at least one WPT receiver device lie within a predetermined power level range.
 (Par 0057, According to an example of the selecting method, in a case where the determined number is one, the main transmitter 103 may be selected. In a case where the determined number is two or more, the main transmitter 103 may be selected with priority, and the remaining wireless transmitters may be selected from among the sub-transmitters 103_1 to 103n. Alternatively, the determined number of wireless transmitters can be arbitrarily selected from among the main transmitter 103 and the sub-transmitters 103_1 to 103n. The transmission powers of the main transmitter 103 and the sub-transmitters 103_1 to 103n may be the same. Alternatively, the powers may be different or be adjustable according to the wireless transmitters.
The aim of selecting the X number of transmitters is understood to provide the appropriate power levels from the WPT transmission devices to the device)
and a retransmission receiver (111_1) coupled to the WPT transmit controller (105_1), the retransmission receiver being configured to receive a transmit power level indication signal from the at least one WPT receiver device indicating a measured or detected received power level at the fixed position of the at least one WPT receiver device (0065, 0073-0076, 0093, 0096 etc).


Re Claims 2 and 10; Matsuo discloses wherein a minimum power level threshold of the predetermined power level range is determined by a minimum power level needed to sufficiently provide the at least one WPT receiver device with electric power. (Par 0057; selecting a single coil would provide a minimum power level threshold)

Re Claims 3 and 11; Matsuo discloses wherein a maximum power level threshold of the predetermined power level range is determined by a maximum power level supported by the power supply specifications of the at least one WPT receiver device. (Par 0057; selecting the maximum number of coils would provide a minimum power level threshold)

Re Claims 4 and 12; Matsuo discloses wherein each of the plurality of WPT transmission devices is configured to perform radiative radio frequency (RF) WPT. (Fig. 13)


Re Claims 6 and 14; Matsuo discloses wherein the retransmission receiver includes a receive antenna configured to receive the transmit power level indication signal from the at least one WPT receiver device wirelessly. (Fig. 13, also see par 0083-85)

Re Claims 7 and 15; Matsuo discloses wherein the WPT transmit controller (1) is configured to adjust the WPT transmission properties of each of the plurality of WPT transmission devices based on the received transmit power level indication signal from the at least one WPT receiver device. (Par 0093 In a case where the transmission power is adjustable, a designation of the transmission power value may be included in the power feeding instruction signal.)

Re Claims 8 and 16; Matsuo discloses wherein the WPT transmission properties controlled by WPT transmit controller include one or more of individual phases of the radiated sinusoidal or multi-tone output signals of the WPT transmission devices, timing of the transmission during on/off time in duty-cycle operation of the WPT transmission devices, frequency spacing for spread-spectrum emission of the WPT transmission devices and variation of modulation schemes of the RF transmission of the WPT transmission devices. (Par 0058-59)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo 

Re Claims 27 and 28; Matsuo discloses a wireless power transmission as discussed above
Matsuo does not disclose an aircraft comprising a system according to claim 1 and wherein the WPT receiver device(s) is/are sensors of a wireless aircraft network.
However, placing the system of Matsuo in the aircraft was known and it would have been obvious to have placed the components of Matsuo into an aircraft in order to operate the aircraft effectively. 

Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive. 
Applicant argues Matsuo is not equivalent to the claimed systems and method. 
In particular, in the embodiment of Matsuo upon which the Examiner relies, which is shown and described with respect to Figure 13, not only are multiple antennas 14_1 to 14_n positioned in separate housings of multiple transmission devices 1_1 to 1_n, but the control of these antennas is likewise distributed to the multiple transmission devices 1_1 to 1_n. Specifically, for example, Matsuo teaches that each of the transmission devices 1_1 to 1_n includes antennas 15_1 to 15_n for communication through Bluetooth® Low Energy (BLE), and further includes wireless transmitters (sub- transmitters) 103_1 to 103_n, BLE communicators 111_1 to 111_n, and controllers 105_1 to 105_n. (See, e.g., Matsuo, paragraph [0139]) In this arrangement, the transmission devices 1_1 to 1_n transmit wireless signals to the power reception terminal 3 and communicate with the base station 1 and the BLE communicator of the power reception terminal 3 (See, e.g., Matsuo, paragraph [0139]); the controller of each of the transmission devices 1_1 to 1_n has a function of estimating the BLE direction and can estimate the direction of the power reception terminal 3 (See, e.g., Matsuo, paragraph [0140]); and each transmission device 1_x may assign weights to the multiple antennas 14_x, and transmit the wireless signal through the beam having the directivity to the power reception terminal 3 (See, e.g., Matsuo, paragraph [0141]). This configuration thus does not merely distribute the transmission devices about the environment but further distributes the feedback and control of these devices, resulting in more components and thus more weight in the vehicle. 
In contrast, the control of the present wireless power transfer system is centralized in the WPT transmit controller, which controls the WPT transmission properties of each of the plurality of WPT transmission devices so that the transmit power levels from the WPT transmission devices at the fixed position of each of the at least one WPT receiver device lie within a predetermined power level range. As discussed above, Matsuo discloses that the controller of each of the transmission devices 1_1 to 1_n has a function of estimating the BLE direction and can estimate the direction of the power reception terminal 3 (See, e.g., Matsuo, paragraph [0140]), and each transmission device 1_x may assign weights to the multiple antennas 14_x and transmit the wireless signal through the beam having the directivity to the power reception terminal 3 (See, e.g., Matsuo, paragraph [0141]). In this regard, it is respectfully submitted that Matsuo does not disclose that the base station 1 controls the WPT transmission properties of each of the plurality of transmission devices 1_1 to 1_n so that the transmit power levels from the transmission devices 1_1 to 1_n at the fixed position of each of the power reception terminals 3 lie within a predetermined power level range. 
	However, the examiner respectfully disagrees, the claim as presented is not directed to the applicant’s argument but merely a plurality of WPT devices configured to distribute WPT to the environment. If the applicant want the claims to be about the control of the present wireless power transfer system is centralized in the WPT transmit controller, which controls the WPT transmission properties of each of the plurality of WPT transmission devices so that the transmit power levels from the WPT transmission devices at the fixed position of each of the at least one WPT receiver device lie within a predetermined power level range, then the applicant should present claims drawn to that subject matter. 
Nevertheless, Fig. 2 shows that subject matter with a centralized in the WPT transmit controller 105, coupled to transmitters 103-103_n
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
08/22/2022
Primary Examiner, Art Unit 2836